Exhibit 10.1

 

LOGO [g636620g1006073233369.jpg]

October 5, 2018

Pat Grismer

2018 N. Dayton St.

Chicago, IL 60614

Dear Pat,

Congratulations! It is with great pleasure that I confirm your offer of
employment for the position of evp, chief financial officer at Starbucks
Corporation (“Starbucks” or “the Company”) reporting directly to me. I look
forward to your first day as evp on November 12, 2018 and assuming the role of
evp, chief financial officer on November 30, 2018.

As a new partner, you will soon be participating in various immersion activities
that will provide you information about Starbucks history and culture.

Please note, this offer is contingent upon the approval of the Compensation and
Management Development Committee of the Board of Directors (“Committee”) or its
designee as well as meeting all pre-employment requirements listed on the last
page of the offer.

Here Are The Specifics Of Your Offer:

Base Salary

You will be paid a base salary that annualizes to $845,000.

Sign-On Bonus

You will receive a one-time cash sign-on bonus of $1,500,000, less payroll
taxes, payable on your next regularly scheduled pay period after 30 days of
employment.

Please note, should you voluntarily leave Starbucks during your first year of
employment, you will be responsible for reimbursing Starbucks for a pro-rata
portion of the sign-on bonus and such reimbursement to be calculated as follows:

((365 - # days employed)/365) x $1,500,000

Your sign-on bonus is not eligible pay for purposes of making contributions into
Starbucks savings plans. By accepting this position you agree that in the event
you are responsible for reimbursing a prorated gross portion of the sign-on
bonus, the amount may be deducted from your final pay, to the extent allowed by
law. If the amount due exceeds that collected from the final pay, then you agree
to pay the balance within 30 days after the effective termination date of
employment with Starbucks.

Sign-On Equity Award

You will receive an equity award with an economic value of $7,500,000 (USD)
under the 2005 Key Employee Sub-Plan to Starbucks Corporation Amended and
Restated 2005 Long-Term Equity Incentive Plan (the “Key Employee Plan”) with
100% in the form of restricted stock units.



--------------------------------------------------------------------------------

The grant date for your equity awards will be after you assume your new position
and otherwise effective in accordance with the Company’s equity grant timing
guidelines. Subject to your continued employment, the restricted stock units
will vest 40% in year 1, 30% in year 2 and 30% in year 3 beginning on the first
anniversary of the grant date.

To ensure processing of this grant, please sign this offer letter and email a
copy to Stock Administration at stockadm@starbucks.com.

Executive Management Bonus Plan

You will be eligible to participate in the Executive Management Bonus Plan
(EMBP) in fiscal 2019. Your incentive target will be 100% of your eligible base
salary, prorated from your eligibility date through the end of fiscal 2019. For
more information about the EMBP please talk with your Partner Resources contact.
Starbucks reserves the right to review, change, amend, or cancel incentive plans
at any time.

Long-Term Incentives

Starbucks Total Rewards philosophy includes long-term incentives. Each year, as
determined by the Committee, you may be eligible to receive an equity award
under the Leadership Stock Plan with 60% of the economic value in the form of
performance restricted stock units and 40% of the economic value in the form of
time-based restricted stock units. Annual awards are typically granted in
November and are contingent upon Committee approval after considering a number
of factors. You will be eligible for an annual long-term incentive award
starting in fiscal 2020 (with an expected grant sometime in November 2019).
Starbucks reserves the right to review, change, amend, or cancel long-term
incentive plans at any time.

Stock Ownership

As a senior executive, the Company’s executive stock ownership guidelines will
apply to you. The guidelines require covered executives to achieve a minimum
investment in Starbucks stock within five (5) years. Your minimum investment as
evp, chief financial officer is three (3) times your annual base salary. A copy
of the guidelines will be provided to you.

Management Deferred Compensation Plan

Eligibility for the Management Deferred Compensation Plan (MDCP) is limited to
certain partners on Starbucks (or a participating affiliate’s) U.S. payroll who
are in the position of director level or above. The MDCP is a non-qualified
deferred compensation plan that provides eligible partners with the opportunity
to save a portion of their eligible pay on a pre-tax basis. If you are eligible,
you will receive enrollment information at your home address as soon as
administratively possible after your start date. These materials will outline
the limited window in which you will have an opportunity to enroll. If you have
questions about the MDCP, please contact the Starbucks Savings Team at
savings@starbucks.com. Once eligible, you may also obtain more information about
the MDCP online at netbenefits.fidelity.com.

If you are determined to be eligible to enroll during the MDCP open enrollment
period between November 25 and December 18. Any amount that you elect to
deferwill be subject to the terms and conditions of the MDCP.

Relocation Benefits

You will be eligible for relocation benefits if you accept our offer of
employment. Starbucks wants your move to the Seattle, Washington area to be a
positive one. Our relocation provider will support your relocation.



--------------------------------------------------------------------------------

Your relocation benefits will be determined after you complete an assessment
call with a consultant from our relocation provider. After the completion of the
assessment, you will be provided with an outline of the relocation benefits that
will be offered to you. Relocation benefits will not be authorized until you
accept our offer of employment. Once accepted, a relocation consultant will then
contact you to begin the process. You will be required to sign the Partner
Relocation Repayment Agreement and return it to your relocation consultant
before relocation benefits will be administered. If you have any questions in
the interim, please consult your Starbucks Partner Resources contact.

401(k)

The Future Roast 401(k) Savings Plan provides eligible partners with the
opportunity to save on a 401(k) pre-tax as well as a Roth after-tax basis, and
to receive Starbucks Match of 100% on the first 5% of eligible pay (subject to
IRS imitations) contributed each pay period. Partners will be able to enroll
online at netbenefits.fidelity.com or by phone by calling Fidelity at (866)
697-1048 starting approximately 75 days prior to attainment of Plan eligibility
(90 days of employment, age 18 and on the Starbucks or a participating
affiliate’s U.S. payroll). Payroll contributions will start within one to two
pay periods after you enroll or the date you meet the Plan’s eligibility
requirements. Fidelity will mail a welcome letter containing enrollment
instructions and information to your home shortly before you are expected to
meet the eligibility requirements if you have not yet enrolled. These materials
will outline the specific Plan provisions including eligibility for and
crediting of the employer matching contributions. If after meeting the
eligibility requirements, you do not receive the welcome letter, or if you have
any questions about the Future Roast 401(k) Savings Plan, please contact the
Starbucks Savings team via email at savings@starbucks.com. Once you are eligible
to enroll, you may obtain more information about the Plan online at
netbenefits.fidelity.com.

COBRA

Should you elect COBRA (continuation of health coverage) from your previous
employer, Starbucks will reimburse you for your COBRA premiums less applicable
taxes until you become eligible for Starbucks benefits after the mandatory
waiting period. Once you have signed up for COBRA coverage (within the 60-day
election period), submit proof of payment(s) to your Partner Resources contact
for processing. The proof of payment must be submitted for reimbursement within
60 days of your Starbucks benefit eligibility date. The reimbursement is
classified as income by the federal government and is subject to all applicable
payroll taxes and deductions.

Executive Life Insurance

As an executive, you and your family have a greater exposure to financial loss
resulting from your death. Starbucks recognizes this exposure and has provided
for coverage greater than outlined in Your Special Blend. You will receive
partner life coverage equal to three (3) times your annualized base pay, paid
for by Starbucks. You may purchase up to an additional two (2) times your
annualized base pay (for a total of five (5) times pay) to a maximum life
insurance benefit of $2,000,000.

Executive Physical Exam

You are eligible to participate in Starbucks executive physical program.
Information about the program and our program provider will be emailed to you
(new participants are notified at the beginning of each calendar quarter). The
program provider will contact you shortly thereafter to establish an
appointment. If you have questions about this physical, please consult your
Partner Resources contact.



--------------------------------------------------------------------------------

Insider Trading

You will be prohibited from trading Starbucks securities (or, in some
circumstances, the securities of companies doing business with Starbucks) from
time to time in accordance with the Company’s Insider Trading Policy. A copy of
the policy will be provided to you on your first day and you will be required to
complete an online training and certify that you have read and understood the
policy.

Coffee and Dairy Hedging

As an officer of the Company you are prohibited from trading in coffee or dairy
futures, options or similar instruments for your own account. If you have
further questions, please consult your Partner Resources contact.

An overview of Starbucks benefits, savings and stock programs can be found at
http://www.starbucks.com/ysb. If you have questions regarding these programs or
eligibility, please call the Starbucks Benefits Center at (877) SBUXBEN. Please
note that although it is Starbucks intent to continue these plans, they may be
amended or terminated at anytime without notice.

All Starbucks partners in the State of Washington are required to have their pay
electronically deposited in a bank or financial institution of their choice
within the United States or electronically loaded on a paycard. The deposits may
be made to your checking, savings, paycard, or money market account or a
combination thereof. Please be prepared to fill out the necessary automatic
deposit information during your first week of employment with the company.

If you accept this offer it is contingent on the following conditions of hire
including:

 

  •  

Employment Eligibility Verification; proof of eligibility to work in the United
States (All Employees)

 

  •  

Background Check

 

  •  

Signing a Confidentiality, Non-Solicitation and Non-Competition Agreement

 

  •  

Partner Guide Acknowledgement

Your employment with Starbucks Corporation will be “at will,” meaning that
either you or the Company will be entitled to terminate your employment at any
time and for any reason, not prohibited by law.

On behalf of the entire team, I am excited to welcome you to Starbucks and look
forward to working with you.

Warm regards,

/s/ Kevin R. Johnson

Kevin Johnson

president and ceo

 

Cc:

Stock Administration

Executive Recruiting



--------------------------------------------------------------------------------

Enc.

MDCP Summary and Enrollment Guide

Your Special Blend

COBRA Reimbursement Information

Enrollment Guide

Future Roast 401(k) Plan Summary

Insider Trading Policy

Confidentiality, Non-Solicitation and Non-Competition Agreement

Stock Ownership Guidelines

I accept employment with Starbucks Corporation, or its wholly-owned
subsidiaries, according to the terms set forth above.

 

 

/s/ Pat Grismer

   

10/6/2018

  Pat Grismer     Date of Acceptance

Please email this signed letter to:

Stock Administration Stockadm@starbucks.com

And Executive Recruiting ExecutiveRecruiting@starbucks.com